Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Formal Matters
Claims 1-7, 9, 15, 16, 18, 20, 22, 23, 24, 27, 28, 33 and 34 are cancelled.  Claims 35-39 are new.  Claims 8, 10-14, 17, 19, 21, 25-26, 29-32 and 35-39 are pending and under examination.
	 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Objections and Rejections Withdrawn
	The rejection under USC 103 over Holladay as evidenced by Okay is withdrawn per applicant’s amendments and arguments.  
The rejection under USC 103 over Holladay and Ueda as evidenced by Okay is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Kronenthal is withdrawn per applicant’s amendments and arguments.  

	The rejection under USC 103 over Kronenthal and Pronovost is withdrawn per applicant’s amendments and arguments. 
	The rejection under USC 103 over Holladay WO 2006/074117 and Kronenthal is withdrawn per applicant’s amendments and arguments.  
	The obviousness-type double patenting rejection over US 9629913 is withdrawn per applicant’s filing of a terminal disclaimer.  
	As the rejections from the prior office action have been withdrawn, applicant’s arguments toward those rejections are moot.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 8, 11, 12, 14, 21, 25, 26, 29-31, and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zheng US 20080152758 as evidenced by Healthline (19 Foods That Are High in Starch, September 20, 2017, . https://www.healthline.com/nutrition/high-starch-foods). 
A “putty” made with flour and/or starch and humectant is also considered a dough.  A dough is an intimate mixture of its ingredients that is in solid form.  Doughs are stable at room temperature to temperatures just below temperatures they would bake at.  

The claims are to a composition of matter, and thus, prior art that teaches the claimed invention will provide for a formulation that can have various uses including those of the instant claims. 
Zheng teaches an antimicrobial broth (antibiotic) that is incorporated into dough (abstract).  Zheng teaches compositions with 100 g flour (this amount of flour would have 68 g to 75 g starch), dextrose (humectant), salt, 49.8 to 56.4 g of water and 1.6 to 8.2 g (1%, 3%, 5% and 2%) of P-GYE broth (the antibiotic/antimicrobial substance) (tables 6 and 8 of Zheng).  The total weight of the compositions is 165.5 g.  Thus, the flour will be 60.4% of the composition and the water will be from 30.1% to 34% of the formulation.  The starch would be about 41% to 45% of these compositions.   The antibiotic is over 0.1% by weight in each of the examples.  Note that the broth is also made up of a high amount of water and this would also add to the water concentration. The specification indicates that flour or starch are also absorbefacients.  Thus, a teaching of flour in the composition satisfies both viscosity building agent and absorbefacient.  This dough is a mixture (intimate mixture) of its ingredients that create the dough.  Healthline evidences that white flour has 68% of starch and millet flour has 70% of starch.  

Claims 26, 29-30, and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kargel WO 2004068967 as evidenced by Healthline (19 Foods That Are High in Starch, September 20, 2017, . https://www.healthline.com/nutrition/high-starch-foods).  

Since the dough of Kargel has the components and structure of a putty of the instant claims, it will have the same abilities for application and melting temperatures of putties of the instant claims (see MPEP 2112).  
The claims are to a composition of matter, and thus, prior art that teaches the claimed invention will provide for a formulation that can have various uses including those of the instant claims. 
	Kargel teaches a pierogie wrapper dough that includes 58 wt% flour, 8% NFDM (non-fat dried milk), 6% egg (a humectant as egg yolk and egg white are humectants), salt, 25% water, 2 wt% oil and 0-3 wt% natural antimicrobial composition (page 16 table).  Pages 13 and 14 provide for using mixers to combine dough ingredients.  Kargel provides a preferable percentage of Microgard of 1 wt% to 1.5 wt% (page 9).  Thus, it is anticipated that one would include above 0.1 wt% of antibiotic/antimicrobial agent.  Kargel teaches from 50% to 80% by weight of flour and from 15 wt% to about 35 wt% of water (page 7) and types of flour like wheat, high amylose and low amylose flours (page 8).  Kargel teaches heating the dough to 160 F to 170 F to kill microorganisms without cooking the dough (page 15).  Healthline evidences that white flour has .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 

Claims 8, 10-14, 21, 25-26, 29-32, 35 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariano US 5498645.  
A “putty” made with flour and/or starch and humectant is also considered a dough.  A dough is an intimate mixture of its ingredients that is in solid form.  Doughs are stable at room temperature to temperatures just below temperatures they would bake at.  
Since the dough of Mariano has the components and structure of a putty of the instant claims, it will have the same abilities for application and melting temperatures of putties of the instant claims (see MPEP 2112).  
The claims are to a composition of matter, and thus, prior art that teaches the claimed invention will provide for a formulation that can have various uses including those of the instant claims. 
	Mariano teaches a moldable modeling dough composition with 40 to 60% by weight of water, 0.5 to 30% by weight of filler and 5 to 15% by weight of humectant (claims 3 and 14 of Mariano).  Mariano teaches clays like laponite, lapomer and polargel as fillers (these include hydrophilic clays) (column 6).  Mariano provides that without humectant a dough will be more brittle (column 7).  Mariano teaches addition of 0.15 to 0.75% of a preservative (antimicrobial) like isothiazolines to preserve the dough (column 7).  Mariano teaches oil-based scents (column 
	Example 9 is the closest formulation to the instant claims, but does not contain an antibiotic/antimicrobial agent.  
	One of ordinary skill in the art at the time of instant invention would have included an antimicrobial at amounts of over 0.1% by weight into dough formulations of example 9 and provided a formulation of the instant claims with a reasonable expectation of success.  As Mariano provides for a formulation of the instant claims that is a solid dough/putty, it will have the properties of melting point and abilities of the putties of the instant claims (removable in a single unit after application for amounts of time).  The concentrations of filler (group that includes clays and flours) and humectants allow for ratios with overlapping ranges for viscosity building agent plus absorbefacient to humectant (30% of filler to 15% of humectant is a ratio of 2:1, 30% of filler to 5% humectant is a 6:1 ratio).  Furthermore, example 9 does provide that one would utilize more viscosity building agent plus absorbefacient  as compared to humectant.  

s 17, 19 and 36 in addition to Claims 8, 10-14, 21, 25-26, 29-32, 35 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariano US5498645 and Greener WO 2007000591.  
	Mariano teaches the claims as discussed above.
	Mariano does not teach adding silver in the claimed concentrations or silver having a valency of 2.
	Greener teaches an antimicrobial/antibacterial with a metal species (abstract).  Greener teaches silver (I, III) oxide (aka silver (II) oxide) (claims 7 and 8 of Greener).  Greener teaches 1% w/w of a composition with silver (I, III) oxide (examples 1 and 2).  Thus, Greener recognizes the antimicrobial/preservative abilities of such concentrations of silver oxide compound.
	One of ordinary skill in the art at the time of instant invention would have included silver (I, III) oxide (silver (II) oxide) as the preservative for the modeling dough as it is recognized to have antimicrobial/preservative abilities while Mariano provides for its formulation with preservative (antimicrobial agent).  

Claims 13 and 32 in addition to Claims 8, 11, 14, 21, 25, 26, 29-31, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng US 20080152758 as evidenced by Healthline (19 Foods That Are High in Starch, September 20, 2017, . https://www.healthline.com/nutrition/high-starch-foods).
	Zheng teaches the claims as discussed above.  Zheng allows for up to about 40% by weight of water (claims 30-35 of Zheng) while teachings amounts that are close to 40% (e.g. compositions with about 34% water).  Thus, one of ordinary skill in the art at the time of instant invention would have seen about 40% as being acceptable for the amount of water in such a .  

Claims 37-39 in addition to Claims 8, 11, 14, 21, 25, 26, 29-31, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng US 20080152758 and Kuechle US 20020001655 as evidenced by Healthline (19 Foods That Are High in Starch, September 20, 2017, . https://www.healthline.com/nutrition/high-starch-foods).
	Zheng teaches the claims as discussed above. Zheng does not provide a limitation on water concentration. 
	Zheng does not teach the ratios as in claims 37 or 38 or an ingredient of claim 39.
	Kuechle teaches a dough composition with about 2 to 15 wt% of humectant (paragraphs 53-55).  Kuechle teaches flour from 30 to about 51 wt% (claim 23 of Kuechle).  Kuechle teaches oils (paragraph 43).  Kuechle teaches doughs in table 3 with water and flour.  
	Thus, one of ordinary skill in the art would have the ability to provide ratios of the instant claims when mixing the flour (containing starch) with humectant, since the prior art teaches concentration ranges of each that would allow for such ratios (e.g. 60% of flour and 15% of humectant provides for a 4:1 weight ratio; 50% of flour and 15% of humectant provides for a 3.33:1 ratio).  See MPEP 2144.05 regarding obviousness of overlapping ranges.  

Claims 17 and 36 in addition to Claims 8, 11, 12, 13, 14, 21, 25, 26, 29-32, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng US 20080152758; .
Zheng provides for compositions as discussed above.
Zheng does not provide for antimicrobial silver in the dough or the concentration of the silver.
Kim ‘269 teaches adding silver powder to a dough to sterilize and disinfect the dough when making buns (a bread product) (abstract).
Kim ‘334 teaches silver powder in dumpling skin at concentrations of 0.01 to 3 wt% (abstract).  
One of ordinary skill in the art at the time of instant invention would have utilized silver particles in a dough by the teachings of Kim ‘269 and Kim ‘334 in concentrations of the instant claims into antimicrobial doughs of Zheng as each of the references provides for doughs with antimicrobial agents (see MPEP 2144.06), and therefore, one of ordinary skill in the art would add antimicrobial silver in instantly claimed concentrations by the combined teachings of the references with a reasonable expectation of success in producing a dough with increased antimicrobial activity.  

Claims 8, 11, 12, 14, 21, 25, and 31 in addition to Claims 26, 29-30, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kargel WO 2004068967 as evidenced by Healthline (19 Foods That Are High in Starch, September 20, 2017, . https://www.healthline.com/nutrition/high-starch-foods).

Since the dough of Kargel has the components and structure of a putty of the instant claims, it will have the same abilities for application and melting temperatures of putties of the instant claims (see MPEP 2112).  
	Kargel teaches the claims as discussed above.  Kargel teaches 15 wt% to about 35 wt% of water (page 7).  
Thus, one of ordinary skill in the art at the time of instant invention would have seen about 35% water as being acceptable for the amount of water in such a formulation by the teachings of Kargel and would have a reasonable expectation of success in producing the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613